USCA11 Case: 21-12568      Date Filed: 12/09/2021   Page: 1 of 5




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12568
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
DAMEION REYNOLDS,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
          D.C. Docket No. 1:21-cr-00007-MHC-CCB-1
                   ____________________
USCA11 Case: 21-12568       Date Filed: 12/09/2021     Page: 2 of 5




2                     Opinion of the Court                21-12568


Before JILL PRYOR, BRANCH, and LUCK, Circuit Judges.
PER CURIAM:
      Dameion Reynolds appeals his twelve month and one day
sentence for escaping from a halfway house as being substantively
unreasonable. We affirm.
    FACTUAL BACKGROUND AND PROCEDURAL HISTORY
       Reynolds pleaded guilty to knowingly escaping from cus-
tody, in violation of 18 U.S.C. section 751(a). The district court
calculated Reynolds’s total offense level as seven. It then consid-
ered Reynolds’s criminal history, including convictions for aggra-
vated assault, domestic assault, criminal trespass, and evading ar-
rest, and found that Reynold’s criminal history category was five.
This combination, the district court determined, made Reynolds’s
advisory guideline range twelve to eighteen months.
       The district court sentenced Reynolds to twelve months and
one day of imprisonment. After reviewing the 18 U.S.C. section
3553(a) factors, the district court said that Reynolds had been “in
and out of federal court,” and before that, “in and out of state
court.” Reynolds, the district court noted, had previously violated
conditions of probation and of supervised release. The district
court implored Reynolds not to reoffend, and stated that the sen-
tence was designed to deter him from doing so. The district court
continued that it had also considered the need for incapacitation,
punishment, and to avoid unwarranted sentencing disparities. And
USCA11 Case: 21-12568          Date Filed: 12/09/2021      Page: 3 of 5




21-12568                Opinion of the Court                           3

it concluded that the sentence was designed to protect the public,
especially because Reynolds had a history of assaulting women.
       Reynolds now appeals his sentence.
                     STANDARD OF REVIEW
        We review the reasonableness of a district court’s sentence
under the deferential abuse of discretion standard. United States v.
Trailer, 827 F.3d 933, 935 (11th Cir. 2016). The district court abuses
its discretion if it: “(1) fails to afford consideration to relevant fac-
tors that were due significant weight, (2) gives significant weight to
an improper or irrelevant factor, or (3) commits a clear error of
judgment in considering the proper factors.” United States v. Irey,
612 F.3d 1160, 1189 (11th Cir. 2010) (en banc) (quotation marks
omitted).
                            DISCUSSION
       Reynolds argues that the district court abused its discretion
by imposing a substantively unreasonable sentence because it over-
emphasized Reynolds’s criminal history of abusing women. We
disagree.
       When examining the substantive reasonableness of a sen-
tence, we consider the totality of the circumstances and the 18
U.S.C. section 3553(a) factors. Trailer, 827 F.3d at 936. The district
court must impose a sentence that is sufficient, but not greater than
necessary, to comply with the purposes of sentencing listed in sec-
tion 3553(a)(2), including the need to reflect the seriousness of the
offense, to provide just punishment, to protect the public from
USCA11 Case: 21-12568         Date Filed: 12/09/2021    Page: 4 of 5




4                      Opinion of the Court                 21-12568

further crimes of the defendant, and to provide the defendant with
needed medical care and correctional treatment. 18 U.S.C.
§ 3553(a)(2). The court must also consider the nature and circum-
stances of the offense, the history and characteristics of the defend-
ant, the guideline range, and the kinds of sentences available. Id.
§ 3553(a)(1), (3), (4).
       The weight given to any section 3553(a) factor is left to the
sound discretion of the district court and we will not substitute our
own judgment for the district court’s. United States v. Kuhlman,
711 F.3d 1321, 1327 (11th Cir. 2013). We will vacate the defend-
ant’s sentence only if we are “left with the definite and firm convic-
tion that the district court committed a clear error of judgment in
weighing the [section] 3553(a) factors by arriving at a sentence that
lies outside the range of reasonable sentences dictated by the facts
of the case.” Trailer, 827 F.3d at 936. The party challenging the
sentence must show that it was unreasonable considering the rec-
ord and the section 3553(a) factors, United States v. Tome, 611 F.3d
1371, 1378 (11th Cir. 2010), and we “ordinarily expect a sentence
within the [guideline] range to be reasonable,” United States v.
Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).
       Here, Reynolds failed to meet his burden of showing that
the district court’s sentence of twelve months and one day was un-
reasonable. The sentence was at the low end of the guideline
range. See Gonzalez, 550 F.3d at 1324. And Reynolds does not
argue that the district court failed to consider relevant factors or
USCA11 Case: 21-12568             Date Filed: 12/09/2021        Page: 5 of 5




21-12568                   Opinion of the Court                               5

that it gave significant weight to an improper or irrelevant factor.
The record does not support a finding that it did.
       The district court did not abuse its discretion in emphasizing
Reynolds’s history of violence against women because it cited sev-
eral other factors, including the nature and circumstances of the
offense, the need to provide adequate deterrence, and Reynolds’s
overall criminal history. The court had broad discretion to weigh
those factors and to place great weight on a single factor, like Reyn-
olds’s criminal history. Kuhlman, 711 F.3d at 1327. That was not
an abuse of discretion.
       AFFIRMED. 1




1 The government argues in its response brief that this appeal is untimely. We
disagree. Liberally construing Reynolds’s motion for an extension of time to
appeal, as we must, see KH Outdoor, LLC v. City of Trussville, 465 F.3d 1256,
1260 (11th Cir. 2006), we conclude that it served as the functional equivalent
of a notice of appeal and specifically evinced Reynolds’s intent to appeal his
sentence, see Rinaldo v. Corbett, 256 F.3d 1276, 1279 (11th Cir. 2001). Because
the construed notice of appeal was filed within the time allowed by the rules
of appellate procedure, it was timely.